


INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(K) RETIREMENT PLAN


The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
March 1, 2011) (the “K-Plan”), is hereby further amended, effective January 1,
2014, unless otherwise indicated as follows:


1.
By replacing the table in Section D-1-2 Eligibility to Share in the Profit
Sharing Feature of Supplement D-1, Provisions Relating to the Profit Sharing
Feature for certain Participating Affiliates, in its entirety, with the
following:

Participating Affiliate
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (excluding President)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Cascade Natural Gas Corporation
January 1, 2011
(July 2, 2007)
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.
January 1, 2008
Hawaiian Cement (non-union employees hired after December 31, 2005)
January 1, 2009


1

--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2
Intermountain Gas Company
January 1, 2011
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007
Knife River Corporation - Northwest (the Central Oregon Division, f/k/a HTS)
January 1, 2010
(January 1, 1999)
Knife River Corporation - Northwest (the Southern Idaho Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Southern Oregon Division)
January 1, 2012
Knife River Corporation - Northwest (the Spokane Division)
January 1, 2010
(January 1, 2006)
Knife River Corporation - Northwest (the Western Oregon Division)
January 1, 2012
Knife River Corporation - South
(f/k/a Young Contractors, Inc.)
January 1, 2008
(January 1, 2007)
LTM, Incorporated
January 1, 2003
Montana-Dakota Utilities Co. (including union employees)
January 1, 2008
Oregon Electric Construction, Inc.3
March 7, 2011
Wagner Industrial Electric, Inc.
January 1, 2008
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Energy, Inc.1/3
May 1, 2012


2

--------------------------------------------------------------------------------




Participating Affiliate
Current Effective Date
(Original Effective Date)2
WBI Energy Midstream, LLC1/3
July 1, 2012
(January 1, 2001)
WBI Energy Transmission, Inc.1/3
July 1, 2012
(January 1, 2009)
WHC, Ltd.
September 1, 2001

1/Eligible employees participating in a management incentive compensation plan
or an executive incentive compensation plan are not eligible for a Profit
Sharing Contribution. Employees of the WBI Energy Corrosion Services division of
WBI Energy Midstream, LLC are excluded from this feature.
2/In the event a Participating Affiliate adopts a Profit Sharing Feature on a
date other than January 1, effective as of the date of participation in the
Plan, the amount of any such contribution allocated to a Supplement D‑1
Participant shall be based upon Compensation, received while in the employ of
the Participating Affiliate after the date of acquisition by the Company or any
Affiliate.
3/Requirement to be an Active Employee on the last day of the Plan Year does not
apply.
4/The following participants of Kent’s Oil Service are granted vesting service
for prior years of service with Spirit Road Oils: Isaias Jaimes, Hideo Lewis,
Christopher Niffenegger, Jose Padilla, George Velador, and Anthony Willis.
Explanation: This amendment removes Prairielands Energy Marketing, Inc. (PEMI)
as a Participating Affiliate in Supplement D-1 (Profit Sharing Feature) of the
K-Plan as of January 1, 2014 due to request to participate in the Fidelity Cash
Incentive Plan.


IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee (“Committee”) on this 13th day
of March, 2014.






 
MDU RESOURCES GROUP, INC.
 
 
 
EMPLOYEE BENEFITS COMMITTEE
 
 
 
 
 
 
By:
/s/ Doran N. Schwartz
 
 
Doran N. Schwartz, Chairman





                        



3